PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/900,355
Filing Date: 20 Feb 2018
Appellant(s): Hansen, Nicholas, Andrew



__________________
Jonathan H. Urbanek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 January 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 16, 19, 20, 22, 23, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glucksman US 2009/0007793 in view of Liverani et al. EP 1580143.
Claims 17, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glucksman US 2009/0007793 in view of Liverani et al. EP 1580143, as evidenced by Modified Atmosphere Packaging (cpe.in/icpefoodnpackaging/pdfs/24_modified.pdf). 

 (2) Response to Argument
With respect to claims 16-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph: Appellant argues, “A person having ordinary skill in the art would understand that the lid and outer member "lacking a barrier layer" in claim 16 refers to a lid and outer member lacking layers thereof that provide a suitable shelf life… ”, however, this is not persuasive as the present outer member and lid are taught to be a polymer and multi-layer film, respectively (specification [0029, 0031]) and thus it is unclear how polymers which inherently exhibit barrier properties would be considered as “lacking a barrier layer”.  For example, polyethylene (outer member) and multi-layer polypropylene (lid) are well-known in the art to 
With respect to claims 16, 19, 20, 22, 23, 24 and 25 rejected under 35 U.S.C. 103(a): Appellant argues that the combination of Glucksman and Liverani would lack a lower opening having an unblocked configuration since Glucksman describes a foil seal over the spout. However, this is not persuasive as the present claim requires “a beverage pod comprising…a lower opening of the outer member downstream of the beverage ingredient compartment, the lower opening having an unblocked configuration that permits beverage to flow out the beverage pod” and as shown by Glucksman [Figures 3 and 6 and para 0053], the “outer member” (capsule base (21)) provides a lower opening downstream of the ingredient component (34, 35) having an unblocked configuration.   


    PNG
    media_image2.png
    404
    551
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    500
    722
    media_image3.png
    Greyscale

Glucksman does disclose the use of a foil seal (42) placed over the dispensing spout; however, the foil seal (42) is taught to be a separate component [0056] and not taught to be a component of the “outer member” (capsule base (21)). Glucksman clearly shows the actual “outer member”, as required by the present claim, having a lower opening of the “outer member” in an unblocked from the bottom floor 32 to a free end that is sharpened.” The lower opening of the outer member (capsule base) is not blocked. Furthermore, it is also of note that the present claim recites “comprising” language and the foil seal of Glucksman would be within the scope of “comprising”. 
Appellant further argues, “[t]he Office Action's Interpretation of "Unblocked Lower Opening" is Divorced from the Specification of the Subject Application…which describes an outlet opening having an unblocked configuration as one that permits beverage to flow out of the outlet opening without having to pierce or form the outlet opening.” However, this is not persuasive as the present claim is absolutely silent regarding “without having to pierce or form the outlet opening”.  As stated above, the claimed “outer member” i.e., the “capsule base” of Glucksman, comprises an unblocked beverage outlet.
With respect to Appellants statement of, “[t]he Examiner Has Not Established a Prima Facie case of Obviousness”: Appellant argues that the capsule of Glucksman preserves freshness and would therefore not require the outer wrapping of Liverani; however, this is not persuasive as Glucksman teaches the importance of preserving the freshness of the infusible material, one would have absolutely been motivated to provide an extra layer of protection around the capsule of Glucksman for added protection. One would understand that the capsule of Glucksman, having a pierceable inlet on the cover [0032] and which is shipped to commercial establishments [0084], would have been extremely vulnerable to damage which could affect the freshness of the product. One would understand that by wrapping the capsule of Glucksman in the outer 
With respect to arguments relating to claims 17, 18, and 21: as stated above and incorporated herein, one of ordinary skill in the art at the time of the invention would have been motivated to package the entire pod of Glucksman in packaging material, as taught by Liverani, in efforts to maintain the freshness of the beverage material. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792      
                                                                                                                                                                                                  /MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.